Case 2:20-cv-01526-SJF-ARL Document 43 Filed 03/02/21 Page 1 of 5 PageID #: 590




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NEW YORK
                             CENTRAL ISLIP DIVISION

CARDCONNECT, LLC                                §
    PLAINTIFF,                                  §
                                                §
VS.                                             §
                                                §            CASE NO. 2:20-CV-01526
LAW OFFICE OF FRANCISCO J.                      §
RODRIGUEZ and FRANCISCO J.                      §
RODRIGUEZ,                                      §
     DEFENDANTS/THIRD-PARTY                     §
     PLAINTIFF                                  §
LAW OFFICE OF FRANCISCO J.                      §
RODRIGUEZ AND FRANCISCO J.                      §
RODRIGUEZ,                                      §
     DEFENDANTS/THIRD-PARTY                     §
     PLAINTIFF                                  §
                                                §
VS.                                             §            CASE NO. 2:20-CV-01526
                                                §
ANTONIO JUAREZ HERNANDEZ,                       §
NEREYDA VEGA, ROYAL LIBERTY                     §
OIL LEASING, LLC, AND ROYAL                     §
INTERNATIONAL INVESTMENT GROUP,                 §
LLC,                                            §
      THIRD-PARTY DEFENDENTS.                   §

      DEFENDANTS’ UNOPPOSED THIRD MOTION FOR SUBSTITUTED SERVICE

        Defendants/Third-Party Plaintiffs Law Office of Francisco J. Rodriguez and

Francisco J. Rodriguez (collectively “the FJR parties”) file this Unopposed Third Motion

for Substitute Service on Third-Party Defendant Antonio Juarez Hernandez pursuant to

Federal Rule of Civil Procedure 4(e)(1), and respectfully shows the Court as follows:

                                   I. BACKGROUND

        1.    On September 4, 2020, the FJR parties moved for substitute service on

Defendant Antonio Juarez Hernandez. The FJR parties requested substitute service via

email pursuant to the Texas Rules of Civil Procedure, as amended and effective
Case 2:20-cv-01526-SJF-ARL Document 43 Filed 03/02/21 Page 2 of 5 PageID #: 591




December 31, 2020.

         2.     This Court held a hearing and denied the FJR parties’ requested relief

because the amendments had not become effective yet. Now that the amendments are

effective, the FJR parties request substitute service on Antonio Juarez Hernandez via

email.

                                         DISCUSSION

         3.     Federal Rule of Civil Procedure 4(e) allows service upon an individual

“pursuant to the law of the state in which the district court is located or where service is

made.” Because service is being made in Texas, it will look to Texas authority for service

of process.

         4.     Because of its greater reliability, “Texas law prefers personal service over

substitute service.” Vespa v. Nat’l Health Ins. Co., 98 S.W.3d 749, 751 (Tex. App. 2003).

Texas Rule of Civil Procedure 106(a) sets out the methods of personal service in Texas:

         (a) Unless the citation or an order of the court otherwise directs, the citation
         shall be served by any person authorized by Rule 103 by

                (1) delivering to the defendant, in person, a true copy of the citation
         with the date of delivery endorsed thereon with a copy of the petition
         attached thereto, or

                (2) mailing to the defendant by registered or certified mail, return
         receipt requested, a true copy of the citation with a copy of the petition
         attached thereto.

Tex. R. Civ. P. 106(a)(1), (a)(2).

         5.     Where proof of actual notice under Rule 106(a) is impractical, however,

substitute service exists to allow plaintiffs to effect service. State Farm Fire & Cas. Co. v.

Costley, 868 S.W.2d 298, 298 (Tex. 1993). “Under Rule 106(b) a court may authorize

substituted service only after a plaintiff has unsuccessfully tried to effect personal service
Case 2:20-cv-01526-SJF-ARL Document 43 Filed 03/02/21 Page 3 of 5 PageID #: 592




or service by certified mail, return receipt requested, as required by Rule 106(a).” Id. That

Rule states in part:

       (b) Upon motion supported by affidavit stating the location of the
       defendant’s usual place of business or usual place of abode or other place
       where the defendant can probably be found and stating specifically the facts
       showing that service has been attempted under wither [Rule 106](a)(1) or
       (a)(2) at the location named in the affidavit but has not been successful, the
       court may authorize service.

Tex. R. Civ. P. 106(b). Upon receipt of an affidavit declaring that attempts under Rule

106(a)(1) or Rule 106(a)(2) have been unsuccessful, a court may authorize substitute

service, which, shown from the affidavit or other evidence, is reasonably calculated to

provide notice. Costly, 868 S.W.2d at 299.

       6.     The Texas Supreme Court recently amended its Rules of Civil Procedure

to allow service via social media and email. Rule 106(b) now provides that substitute

service can be effectuated “in any other manner, including electronically by social media,

email, or other technology, that the statement or other evidence shows will be reasonably

effective to give the defendant notice of the suit.” Order Amending Texas Rules of Civil

Procedure 106 and 108a, (Aug. 21, 2020), https://www.courthousenews.com/wp-

content/uploads/2020/08/209103.pdf (last visited September 4, 2020).

       7.     When a court has ordered substituted service pursuant to Rule 106, the only

authority for the substituted service is the order itself. Dolly v. Aethos Comm. Sys., Inc.,

10 S.W.3d 384, 388 (Tex. App. 2000). Therefore, the requirements set forth in the order

must be strictly followed.

       8.     In this case, the FJR parties have shown by affidavit that they have

attempted service on Third-Party Defendant Antonio Hernandez Juarez, but have been

unsuccessful. Antonio Hernandez Juarez entered a contract with the FJR parties in
Case 2:20-cv-01526-SJF-ARL Document 43 Filed 03/02/21 Page 4 of 5 PageID #: 593




Texas, with said contract being governed by Texas law (Dkt 30-2). Accordingly, the FJR

parties request that this Court sign an order allowing substitute service on Antonio

Hernandez     Juarez    via    email,   i.e.,   a.juarezhernandez@hotmail.com       and

a.juarez.hernandez1960@hotmail.com.

                                        Respectfully Submitted,


                                        By:___________________________________
                                              FRANCISCO J. RODRIGUEZ, PRO SE
                                              1111 West Nolana, Suite A
                                              McAllen, Texas 78504
                                              Telephone No.: (956) 687-4363
                                              Telecopier No.: (956) 687-6415
                                              frankr@mcallenlawfirm.com




                          CERTIFICATE OF CONFERENCE

       At the March 1, 2021, status conference, the Court asked John W. Peterson,

  attorney for Plaintiff, whether he opposed or was unopposed to this motion, and Mr.

  Peterson indicated to the Court he was unopposed.



                                                ________________________________
                                                FRANCISCO J. RODRIGUEZ
Case 2:20-cv-01526-SJF-ARL Document 43 Filed 03/02/21 Page 5 of 5 PageID #: 594




                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was

  served to the following counsel of record on this 2nd day of March, 2021, to wit:

       VIA E-MAIL: john.peterson@polsinelli.com

       John W. Peterson
       Polsinelli, PC
       401 Commerce St., Ste. 900
       Nashville, TN 37219
       Attorney for Plaintiff



                                                ________________________________
                                                FRANCISCO J. RODRIGUEZ
